Citation Nr: 0415591	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-25 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 17, 1969 to 
June 4, 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 RO decision.  This appeal is being 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran and his 
representative if they are required to take further action.


REMAND

The veteran contends that he has a left knee disorder related 
to service.  According to service medical records, in April 
1969 he was admitted to the Naval Hospital in Beaufort, South 
Carolina from the Marine Corps Recruit Depot in Parris 
Island.  He had been complaining since February of "sharp 
pain in his knees with exercise" and some swelling in his 
knees, feet, ankles, right shoulder and left wrist, which was 
successfully treated with aspirin.  The Medical Board 
determined that the veteran had rheumatoid arthritis related 
to service and was therefore unfit for duty.  Based on these 
findings, the Physical Evaluation Board recommended his 
immediate discharge. 

Upon discharge, the veteran was afforded a VA examination in 
September 1970.  The examining physician conducted a series 
of X-rays, which were negative for any left knee pathology, 
and tested the veteran's blood, which was negative for the 
presence of a rheumatoid factor.  The diagnosis was 
rheumatoid arthritis by history, not found on examination.

In an October 1972 report, J.R. Whitaker, M.D., indicated 
that the veteran complained of joint pains, to include his 
knees.  The diagnosis was arthritis.

Among the other medical evidence in the claims file is an 
August 1993 VA report referring to an X-ray of the left knee 
taken during an outpatient stay, which showed changes 
consistent with arthritic disease.  Additionally, recent 
treatment records from private physicians indicate the 
presence of arthritis in the knee, and some more specifically 
diagnose the veteran with osteoarthritis of the left knee.        

The above-noted evidence demonstrates that the veteran has a 
current left knee disability.  The Board also recognizes the 
veteran's in-service and ongoing complaints relevant to the 
left knee.  From the evidence of record, however, it is 
unclear whether the veteran's in-service complaints of left 
knee pain are related to his present diagnosis.  Therefore, a 
VA examination is necessary in this case to determine the 
current nature and etiology of the left knee disability.  
Prior to the examination, the RO should obtain any additional 
pertinent treatment records indicated by the veteran.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all health care providers (VA 
or non-VA), and the approximate dates of 
treatment, relevant to evaluation of the 
veteran for complaints referable to a left 
knee disorder.  After receiving this 
information and any necessary releases, 
the RO should take all appropriate steps 
to obtain copies of identified records for 
association with the claims file.

2.  The RO should arrange for the veteran 
to undergo an appropriate VA examination 
in order to determine the nature and 
etiology of any existing left knee 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be accomplished.  All clinical findings 
should be reported in detail in the 
examination report.  In particular, the 
examiner is requested to (a) elicit from 
the veteran a history of all complaints, 
treatment, and risk factors referable to 
a left leg disorder; (b) discuss the 
significance of laboratory test results 
both during and subsequent to service; 
and, (c) render an opinion as to the 
likely date of onset of each currently 
diagnosed left knee disability, to 
include stating whether it is more likely 
than not or less likely than not that 
each existing left knee disability is 
related to the veteran's period of active 
service from January 17, 1969 to June 4, 
1969.  A complete rationale for all 
opinions expressed should be provided.  

3.  The RO should then review the claims 
file and ensure that the completed 
examination report is responsive to the 
questions asked on remand and otherwise 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A is fully complied 
with and satisfied.  See also 38 C.F.R. § 
3.159 (2003).

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's claim 
of entitlement to service connection for a 
left leg disorder, based on a review of 
the entire evidentiary record.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the RO should 
provide him and his representative with a 
supplemental statement of the case and the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

